                      Case 1:20-cv-03833-KPF Document 12 Filed 05/20/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


        Commodity Futures Trading Commission                   )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cv-03833-KPF
        Casper Mikkelsen, a/k/a "Carsten Nielsen"              )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Commodity Futures Trading Commission                                                                          .


Date:          05/20/2020                                                               S/ James Wheaton
                                                                                         Attorney’s signature


                                                                              James Wheaton, N.Y. Bar No. 4072468
                                                                                     Printed name and bar number
                                                                             Commodity Futures Trading Commission
                                                                                  140 Broadway, 19th Floor
                                                                                    New York, NY 10005

                                                                                               Address

                                                                                        jwheaton@cftc.gov
                                                                                            E-mail address

                                                                                          (646) 746-9752
                                                                                          Telephone number

                                                                                          (646) 746-9939
                                                                                             FAX number
